Exhibit 10.2

 

Regus    30/09/2011

 

LOGO [g231574ex10_2pg001.jpg]    Online Office Agreement

 

 

 

Agreement Date: Friday, September 30, 2011    Confirmation No: 32768-146551

 

Business Center Details       Client Details DUBLIN, 2 Pembroke House      
Company Name    Amarin Corporation Address    Upper Pembroke Street 28-32   
Contact Name    Conor Dalton    Dublin   

 

Address

  

 

1st Floor

The Oval

Shelbourne Road

Dublin

D4

Republic of Ireland

   Republic of Ireland      

 

Sales Manager

  

 

Althaea Federlein

                                       Phone    +353(0)862715407       Email   
conor.dalton@amarincorp.com

Office Payment Details (exc. tax and exc. services)

 

Office Number    Number of people 305    1 308    1 309    1

 

Initial Payment:    First month’s fee:    0.00    Service Retainer:    5,400.00
   Total Initial Payment:    5,400.00 Monthly Payment:    Total Monthly Payment
therafter:    2,700.00

 

Service Provision:    Start Date    1 November 2011    End Date    31 October
2012

All agreements end on the last calendar day of the month.

Comments: Terms and conditions have been read, understood and accepted. Payment
is required in advance no later than 25th of each month. Late payment of
invoices will incur a penalty fee. It has been agreed that months 1, 4, 7 & 10
will be rent free (this does not include services). All chargeable rental months
are at 2700 per month (not including services). Monthly recurring fees at this
stage are: 368. This breaks down as: 2 x RegusNet Broadband Bundle@ 129. Client
has decided not to take phone line at this stage. 1 x beverage package @ 39. It
has been agreed that the client can take one parking space for 200 per month.
One off set up fees: 2 x months deposit has been agreed. 49 per person for keys,
fobs and security settings. 1 x 129 for RegusNet Broadband Bundle connections
Client is aware of the exit charges highlighted in Section 8 and wants the
choice at the end of the contract to whether avail of the Business Continuity
Package. Complimentary Businessworld Gold Card allowing access to all 1100
Business Lounges globally. All prices are subject to 21% VAT

 

Page 1



--------------------------------------------------------------------------------

1. This Agreement

1.1 Nature of this agreement: This agreement is the commercial equivalent of an
agreement for accommodation(s) in a hotel. The whole of the Center remains in
Regus’ possession and control. THE CLIENT ACCEPTS THAT THIS AGREEMENT CREATES NO
TENANCY INTEREST, LEASEHOLD ESTATE OR OTHER REAL PROPERTY INTEREST IN THE
CLIENT’S FAVOUR WITH RESPECT TO THE ACCOMMODATION(S). Regus is giving the Client
the right to share with Regus the use of the Center on these terms and
conditions, as supplemented by the House Rules, so that Regus can provide the
services to the Client. This agreement is personal to the Client and cannot be
transferred to anyone else. This agreement is composed of the front page
describing the accommodation(s), the present terms and conditions and the House
Rules.

1.2 Comply with House Rules: The Client must comply with any House Rules which
Regus imposes generally on users of the Center. The House Rules vary from
country to country and from Center to Center and these can be requested locally.

1.3 Duration: This agreement lasts for the period stated in it and then will be
extended automatically for successive periods equal to the current term but no
less than 3 months (unless legal renewal term limits apply) until brought to an
end by the Client or by Regus. All periods shall run to the last day of the
month in which they would otherwise expire. The fees on any renewal will be at
the then prevailing market rate.

1.4 Bringing this agreement to an end: Either Regus or the Client can terminate
this agreement at the end date stated in it, or at the end of any extension or
renewal period, by giving at least three months written notice to the other.
However, if this agreement, extension or renewal is for three months or less and
either Regus or the Client wishes to terminate it, the notice period is two
months or (if two months or shorter) one week less than the period stated in
this agreement.

1.5 Ending this agreement immediately: To the maximum extent permitted by
applicable law, Regus may put an end to this agreement immediately by giving the
Client notice and without need to follow any additional procedure if (a) the
Client becomes insolvent, bankrupt, goes into liquidation or becomes unable to
pay its debts as they fall due, or (b) the Client is in breach of one of its
obligations which cannot be put right or which Regus have given the Client
notice to put right and which the Client has failed to put right within fourteen
(14) days of that notice, or (c) its conduct, or that of someone at the Center
with its permission or invitation, is incompatible with ordinary office use.

If Regus puts an end to this agreement for any of these reasons it does not put
an end to any outstanding obligations, including additional services used and
the monthly office fee for the remainder of the period for which this agreement
would have lasted if Regus had not ended it.

1.6 If the Center is no longer available: In the event that Regus is permanently
unable to provide the services and accommodation(s) at the Center stated in this
agreement then this agreement will end and the Client will only have to pay
monthly office fees up to the date it ends and for the additional services the
Client has used. Regus will try to find suitable alternative accommodation(s)
for the Client at another Regus Center.

1.7 When this agreement ends the Client is to vacate the accommodation(s)
immediately, leaving the accommodation(s) in the same condition as it was when
the Client took it. Upon the Client’s departure or if the Client, at its option,
chooses to relocate to different rooms within the Centre, Regus will charge an
Office Restoration Service fee to cover normal cleaning and testing and to
return the accommodation(s) to its original state. This fee will differ by
country and is listed in the House Rules. Regus reserves the right to charge
additional reasonable fees for any repairs needed above and beyond normal wear
and tear. If the Client leaves any property in the Centre Regus may dispose of
it at the Client’s cost in any way Regus chooses without owing the Client any
responsibility for it or any proceeds of sale. When a Client vacates its
accommodation(s) invariably Regus continues to receive the Client’s mail, faxes,
telephone calls and visitors. In order to professionally manage the redirection
of the Client’s calls, mail, faxes and visitors Regus charges a one-time
Business Continuity Service. This service lasts for three months after the end
of the date of this agreement. If in the event that there are no calls, mail,
faxes or visitors this service will not be applied. This fee is located in the
house rules.

If the Client continues to use the accommodation(s) when this agreement has
ended the Client is responsible for any loss, claim or liability Regus incurs as
a result of the Client’s failure to vacate on time. Regus may, at its
discretion, permit the Client an extension subject to a surcharge on the monthly
office fee.

1.8 Employees: While this agreement is in force and for a period of six months
after it ends, neither Regus nor the Client may knowingly solicit or offer
employment to any of the other’s staff employed in the Center. This obligation
applies to any employee employed at the Center up to that employee’s termination
of employment, and for three months thereafter. It is stipulated that the
breaching party shall pay the non-breaching party the equivalent of one year’s
salary for any employee concerned. Nothing in this clause shall prevent either
party from employing an individual who responds in good faith and independently
to an advertisement which is made to the public at large.

1.9 Client Representation of Regus Employees: Throughout the duration of this
agreement, Client agrees that neither Client, nor any of Client’s partners,
members, officers or employees will represent, or otherwise provide legal
counsel to, any of Regus’ current or former employees in any dispute with, or
legal proceeding against, Regus, or any of Regus’ affiliates, members, officers
or employees.

1.10 Notices: All formal notices must be in writing to the address first written
above.

1.11 Confidentiality: The terms of this agreement are confidential. Neither
Regus nor the Client must disclose them without the other’s consent unless
required to do so by law or an official authority. This obligation continues
after this agreement ends.

1.12 Applicable law: This agreement is interpreted and enforced in accordance
with the law of the place where the relevant Centre is located. Regus and the
Client both accept the exclusive jurisdiction of the courts of such
jurisdiction. If any provision of these terms and conditions is held void or
unenforceable under the applicable law, the other provisions shall remain in
force. In the case of Japan all arrangements will interpreted and enforced by
the Tokyo District Court, and in the case of France, any dispute regarding this
agreement will be settled by the relevant courts of the Paris jurisdiction.

1.13 Enforcing this agreement: The Client must pay any reasonable and proper
costs including legal fees that Regus incurs in enforcing this agreement.

2. Services and Obligations

2.1 Furnished office accommodation(s): Regus is to provide the number of
serviced and furnished office accommodation(s) for which the Client has agreed
to pay in the Center stated in this agreement. This agreement lists the
accommodation(s) Regus has initially allocated for the Client’s use. The Client
will have a non-exclusive right to the rooms allocated to it. Occasionally Regus
may need to allocate different accommodation(s), but these accommodation(s) will
be of reasonably equivalent size and Regus will notify the Client with respect
to such different accommodation(s) in advance.

2.2 Office Services: Regus is to provide during normal opening hours the
services, if requested, described in the relevant service description (which is
available on request). If Regus decides that a request for any particular
service is excessive, it reserves the right to charge an additional fee.

2.3 RegusNET: REGUS DOES NOT MAKE ANY REPRESENTATIONS AS TO THE SECURITY OF
REGUS’ NETWORK (OR THE INTERNET) OR OF ANY INFORMATION THAT THE CLIENT PLACES ON
IT. The Client should adopt whatever security measures (such as encryption) it
believes are appropriate to its circumstances. Regus cannot guarantee that a
particular degree of availability will be attained in connection with the
Client’s use of Regus’ network (or the internet). The Client’s sole and
exclusive remedy shall be the remedy of such failure by Regus within a
reasonable time after written notice.

3. Providing the Services

3.1 Access to the accommodation(s): Regus may need to enter the Client’s
accommodation(s) and may do so at any time. However, unless there is an
emergency or the Client has given notice to terminate, Regus will attempt to
notify the Client verbally or electronically in advance when Regus needs access
to carry out testing, repair or works other than routine inspection, cleaning
and maintenance. Regus will also endeavor to respect reasonable security
procedures to protect the confidentiality of the Client’s business.

3.2 Availability at the start of this agreement: If for any reason Regus cannot
provide the accommodation(s) stated in this agreement by the date when this
agreement is due to start it has no liability to the Client for any loss or
damages but the Client may cancel this agreement without penalty. Regus will not
charge the Client the monthly office fee for accommodation(s) the Client cannot
use until it becomes available. Regus may delay the start date of this agreement
provided it provides to the Client alternative accommodation(s) that shall be at
least of equivalent size to the accommodation(s) stated in this agreement.

4. Accommodation(s)

4.1 The Client must not alter any part of its accommodation and must take good
care of all parts of the Center, its equipment, fixtures, fittings and
furnishings which the Client uses. The Client is liable for any damage caused by
it or those in the Center with the Client’s permission or at the Client’s
invitation whether express or implied, including but not limited to all
employees, contractors, agents or other persons present on the premises.

4.2 Office furniture and equipment: The Client must not install any cabling, IT
or telecom connections without Regus’ consent, which Regus may refuse at its
absolute discretion. As a condition to Regus’ consent, the Client must permit
Regus to oversee any installations (for example IT or electrical systems) and to
verify that such installations do not interfere with the use of the
accommodation(s) by other Clients or Regus or any landlord of the building.

4.3 Insurance: It is the Client’s responsibility to arrange insurance for its
own property which it brings in to the Center and for its own liability to its
employees and to third parties. Regus strongly recommends that the Client put
such insurance in place.

5. Use

5.1 The Client must only use the accommodation(s) for office purposes. Office
use of a “retail” or “medical” nature, involving frequent visits by members of
the public, is not permitted.

5.2 The Client must not carry on a business that competes with Regus’ business
of providing services office accommodation(s).

5.3 The Client’s name and address: The Client may only carry on that business in
its name or some other name that Regus previously agrees.

5.4 Use of the Center Address: The Client may use the Center address as its
business address. Any other uses are prohibited without Regus’ prior written
consent.

6. Compliance

6. 1 Comply with the law: The Client must comply with all relevant laws and
regulations in the conduct of its business. The Client must do nothing illegal
in connection with its use of the Business Center. The Client must not do
anything that may interfere with the use of the Center by Regus or by others,
cause any nuisance or annoyance, increase the insurance premiums Regus has to
pay, or cause loss or damage to Regus (including damage to reputation) or to the
owner of any interest in the building which contains the Center the Client is
using. The Client acknowledges that (a) the terms of the foregoing sentence are
a material inducement in Regus’ execution of this agreement and (b) any
violation by the Client of the foregoing sentence shall constitute a material
default by the Client hereunder, entitling Regus to terminate this agreement,
without further notice or procedure.

6.2 The Client’s personal data may be transferred outside the European Union
where Regus has a Center for the purposes of providing the services herein.
Regus has adopted internal rules to ensure data protection in accordance with
European regulations.

7. Regus’ Liability

7.1 The extent of Regus’ liability: To the maximum extent permitted by
applicable law, Regus is not liable to the Client in respect of any loss or
damage the Client suffers in connection with this agreement, with the services
or with the Client’s accommodation(s) unless Regus has acted deliberately or
negligently in causing that loss or damage. Regus is not liable for any loss as
a result of Regus’ failure to provide a service as a result of mechanical
breakdown, strike, termination of Regus’ interest in the building containing the
Center or otherwise unless Regus does so deliberately or is negligent. In no
event shall Regus be liable for any loss or damage until the Client provides
Regus written notice and gives Regus a reasonable time to put it right. If Regus
is liable for failing to provide the Client with any service under this
agreement then subject to the exclusions and limits set out immediately below
Regus will pay any actual and reasonable expenses the Client has incurred in
obtaining that service from an alternative source. If the Client believes Regus
has failed to deliver a service consistent with these terms and conditions the
Client shall provide Regus written notice of such failure and give Regus a
reasonable period to put it right.

7.2. EXCLUSION OF CONSEQUENTIAL LOSSES, ETC.: REGUS WILL NOT IN ANY
CIRCUMSTANCES HAVE ANY LIABILITY FOR LOSS OF BUSINESS, LOSS OF PROFITS, LOSS OF
ANTICIPATED SAVINGS, LOSS OF OR DAMAGE TO DATA, THIRD PARTY CLAIMS OR ANY
CONSEQUENTIAL LOSS UNLESS REGUS OTHERWISE AGREES IN WRITING. REGUS STRONGLY
ADVISES THE CLIENT TO INSURE AGAINST ALL SUCH POTENTIAL LOSS, DAMAGE, EXPENSE OR
LIABILITY.

7.3. Financial limits to Regus’ liability: In all cases, Regus’ liability to the
Client is subject to the following limits:

 

•  

Without limit for personal injury or death;

 

•  

Up to a maximum of £1 million / USD$2 million / €1.3 million (or local
equivalent) for any one event or series of connected events for damage to the
Client’s personal property except in Turkey where it will be up to a maximum of
the monthly office fee over the current term;

 

•  

Up to a maximum equal to 125% of the total fees paid between the date the Client
moved into its accommodation(s) and the date on which the claim in question
arises or £50,000 / USD$100,000 / €66,000 (or local equivalent) whichever is the
higher, in respect of any other loss or damage except in Turkey where it will be
up to a maximum of the monthly office fee over the current term.

8. Fees

8.1 Taxes and duty charges: The Client agrees to pay promptly (i) all sales,
use, excise, consumption and any other taxes and license fees which it is
required to pay to any governmental authority (and, at Regus’ request, will
provide to Regus evidence of such payment) and (ii) any taxes paid by Regus to
any governmental authority that are attributable to the accommodation(s),
including, without limitation, any gross receipts, rent and occupancy taxes,
tangible personal property taxes, stamp tax or other documentary taxes and fees.

8.2 Service Retainer/Deposit: The Client will be required to pay a service
retainer/deposit equivalent to two months’ of the monthly office fee (plus
VAT/Tax where applicable) upon entering into this agreement unless a greater
amount is specified on the front of this agreement. This will be held by Regus
without generating interest as security for performance of all the Client’s
obligations under this agreement. The service retainer/deposit or any balance
after deducting outstanding fees, the Business Continuity and Office Restoration
Service and other costs due to Regus, will be returned to the Client after the
Client has settled its account with Regus and funds have been cleared.

8.3 Regus may require the Client to pay an increased retainer if outstanding
fees exceed the service retainer/deposit held and/or the Client frequently fails
to pay Regus when due.

8.4 The Client will be charged an office set up fee per occupant. Fee amounts
are located in the House Rules which can be requested at anytime.

8.5 Late Payment: If the Client does not pay fees when due, a fee will be
charged on all overdue balances. This will differ by country and is listed in
the House Rules. If the Client disputes any part of an invoice the Client must
pay the amount not in dispute by the due date or be subject to late fees. Regus
also reserves the right to withhold services (including for the avoidance of
doubt, denying the Client access to its accommodations(s)) while there are any
outstanding fees and/or interest or the Client is in breach of this agreement.

8.6 Payment : Regus is continually striving to reduce its environmental impact
and supports its clients in doing the same. Therefore Regus will send all
invoices electronically (where allowed by law) and the Client will make payments
via an automated method such as Direct Debit or Credit Card, wherever local
banking systems permit.

8.7 Insufficient Funds: The Client will pay a fee for any returned check or any
other declined payments due to insufficient funds. This fee will differ by
country and is listed in the House Rules.

8.8. Regus will increase the monthly office fee each and every anniversary of
the start date of this agreement by a percentage amount equal to the increase in
the All Items Retail Prices Index, or such other broadly equivalent Index which
Regus substitutes provided that if the foregoing increase is not permitted by
applicable law, then the monthly office fee shall be increased as specified in
the House Rules. This will only apply to agreements that have an original start
and end date constituting more than a 12 month term. Renewals will be renewed as
per clause 1.3 above and only those renewals with a start and end date
constituting a term of over 12 months will have the same increase applied.

8.9 Standard services: The monthly office fee and any recurring services
requested by the Client are payable monthly in advance. Unless otherwise agreed
in writing, these recurring services will be provided by Regus at the specified
rates for the duration of this Agreement (including any renewal). Specific due
dates will differ by country and are listed in the House rules. Where a daily
rate applies, the charge for any such month will be 30 times the daily fee. For
a period of less than a month the fee will be applied on a daily basis.

8.10 Pay-as-you-use and additional Variable Services: Fees for pay-as-you-use
services, plus applicable taxes, in accordance with Regus’ published rates which
may change from time to time, are invoiced in arrears and payable the month
following the calendar month in which the additional services were provided.
Specific due dates will differ by country and are listed in the House Rules.

8.11 Discounts, Promotions and Offers: If the Client benefited from a special
discount, promotion or offer, Regus may discontinue that discount, promotion or
offer without notice if the Client breaches these terms and conditions or
becomes past due on two or more occasions.

Global – Terms & Conditions – June 2011 – Iveber

 